     Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

LaDestiny Eddington,                        )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
American Accounts & Advisors,               )       COMPLAINT WITH
Inc.,                                       )      JURY TRIAL DEMAND
                                            )
       Defendant.                           )




                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.     Plaintiff, LaDestiny Eddington, is a natural person who resides in

Douglas County, Georgia.



                                        1
      Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 2 of 13




      2.     Defendant, American Accounts Advisors, Inc., is a corporation formed

under the laws of the State of Minnesota and registered to do business in Georgia.

Defendant may be served with process via its registered agent, CT Corporation, 289

South Culver Street, Lawrenceville, GA 30046.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.




                                          2
         Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 3 of 13




                            FACTUAL ALLEGATIONS

         7.    Plaintiff is allegedly obligated to pay a consumer debt arising out of a

medical visit and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

         8.    Defendant’s principal business is the collection of consumer accounts

for its commercial benefit. Defendant regularly collects, or attempts to collect,

directly or indirectly, debts owed or due, or asserted to be owed or due, to a third

party.

         9.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

         10.   Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

         11.   Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

         12.   Defendant had reported an account on Plaintiff’s credit report.

         13.   In September of 2020, Plaintiff communicated with Defendant via

telephone and writing.




                                            3
        Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 4 of 13




        14.   During this communication, Plaintiff let Defendant know that she did

not believe this debt belonged to her and also that Plaintiff was unable to receive

phone calls during her working hours of 8:30am and 5:00pm.

        15.   Despite receiving Plaintiff’s communication that she disputed the debt,

Defendant continued to report information about the alleged debt to Plaintiff’s

Equifax credit report in October of 2020 but failing to mark the debt as disputed.

        16.   Defendant reported credit information which is known or which should

be known to be false, including the failure to communicate that a disputed debt is

disputed.

        17.   Defendant’s conduct contained communications which were false,

misleading, and deceptive in connection with the collection of a debt.

        18.   Also after receiving Plaintiff’s request to not receive phone calls during

working hours, upon information and belief, Defendant continued to make phone

calls to Plaintiff during her working hours of 8:30am and 5:00pm.

        19.   Plaintiff was directly harmed by Defendant’s actions.

        20.   Plaintiff suffered anxiety and worry that this disputed debt would stay

on her credit report and that she would lose her job if she received phone calls at

work.




                                           4
      Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 5 of 13




      21.    Plaintiff suffered her anxiety and worry as a direct result of Defendant’s

credit reporting and phone calls.

      22.    Defendant’s false representations about Plaintiff’s credit history were

published to third parties.

      23.    Plaintiff took time out of her day to seek legal counsel about

Defendant’s actions.

                               INJURIES-IN-FACT

      24.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      25.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).




                                          5
      Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 6 of 13




      26.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      27.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      28.    Defendants acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and anxiety that these debts would remain

on her credit report, Defendant published false information about Plaintiff to third

parties causing damage to her reputation, and Plaintiff took uncompensated time to

discuss her situation with counsel.

      29.    Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing.

                                      DAMAGES

      30.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;




                                            6
       Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 7 of 13




       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns that she might suffer repercussions

at work due to receiving phone calls; and

       d.)   Having incorrect information about Plaintiff’s credit worthiness

published to third parties as a direct result of Defendant’s actions.

                              CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et seq.

       31.   Plaintiff incorporates by reference paragraphs 1 through 30 as though

fully stated herein.

       Violations of 15 U.SC. § 1692c and subparts

       32.   A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at a time or place known or which should be known to be inconvenient to the

consumer.

                                           7
      Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 8 of 13




      33.      A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at the consumer’s place of employment if the debt collector knows or has reason

to know that the consumer’s employer prohibits the consumer from receiving such

communication.

      34.      Defendant had direct and actual knowledge that the Plaintiff could not

receive calls while at work without jeopardizing her position.

      35.      Defendant’s call(s) as described herein violated 15 U.S.C. §

1692c(a)(3).

Violations of 15 U.SC. § 1692e and its subparts

      36.      15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      37.      The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      38.      The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive




                                            8
      Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 9 of 13




consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      39.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2nd Cir. 1993).

      40.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      41.    Defendant reported credit information which is known or which should

be known to be false, including the failure to communicate that a disputed debt is

disputed.

      42.    Defendant’s actions caused Plaintiff anxiety and worry, caused false

information about her credit worthiness to be reported to third parties, and required

Plaintiff to seek legal counsel about Defendant’s actions.

      43.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(8), and e(10) among others.

                                         9
     Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 10 of 13




      44.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      45.    Plaintiff incorporates by reference paragraphs 1 through 44 as though

fully stated herein.

      46.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      47.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      48.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      49.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

                                         10
     Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 11 of 13




      50.      Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      51.      Defendant’s conduct has implications for the consuming public in

general.

      52.      Defendant’s conduct negatively impacts the consumer marketplace.

      53.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      54.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      55.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      56.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).




                                          11
       Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 12 of 13




       57.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       58.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                        TRIAL BY JURY

       59.      Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

f.)    Such other and further relief as may be just and proper.



       Respectfully submitted this 9th day of November, 2020.

                                             12
Case 1:20-cv-04599-ELR-AJB Document 1 Filed 11/10/20 Page 13 of 13




                             BERRY & ASSOCIATES
                              /s/ Matthew T. Berry
                              Matthew T. Berry
                              Georgia Bar No.: 055663
                              matt@mattberry.com
                              2751 Buford Highway, Suite 600
                              Atlanta, GA 30324
                              Ph. (404) 235-3300
                              Fax (404) 235-3333

                              /s/ Chris Armor
                              Christopher N. Armor
                              Georgia Bar No. 614061
                              P.O. Box 451328
                              Atlanta, GA 31145
                              Phone 470-990-2568
                              Fax 404-592-6102
                              chris.armor@armorlaw.com
                              Plaintiff’s Attorneys




                               13
